                                         EXHIBIT A


                   BEFORE THE UNITED STATES JUDICIAL PANEL ON
                           MULTIDISTRICT LITIGATION

      MDL 3015 - In re Johnson & Johnson Aerosol Sunscreen Marketing, Sales Practices and
                                 Products Liability Litigation

                      NOTICE OF POTENTIAL TAG-ALONG ACTION

   Plaintiff(s)        Defendant(s)         Court         Civil Action No.         Judge

Roxane M. Pedron    Johnson & Johnson Southern District     21-cv-23189       Marcia G. Cooke
                      Consumer Inc.      of Florida




    12971820
